Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The application of Keith W. Hartman for Door Access Control System Based On User Intent filed 7/06/2021 has been examined. Claims 1-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "said intention classifier ".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venetianer et al. US Patent Application Publication 20210358250.

 Regarding claim 11, Venettianer et al.  teaches a method for controlling access to an area or compartment comprising:

acquiring a sequence of images of a scene in a vicinity of an ingress to the area or compartment (paragraph 012,027,035,039);

storing the sequence of images (paragraph 040);

computing a body motion of a subject within the scene based on the sequence of images and determining a level of intent presented by the subject based on the body motion of the subject (paragraph 012,028); and permitting access based on the level of intent (paragraph 041,072).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulsidas US Patent Application Publication 20210355739 in view of Venetianer et al. US Patent Application Publication 20210358250 and further in view of  Cumbers US Patent Application Publication 20020132663.


Regarding claim 1,4, Tulsidas teaches a door security system comprising:
at least one door (102);
one or more illumination sources (infrared sensor, paragraph 052);
an electro-mechanical device for permitting access through the least one door (paragraph 015, 071,083);
at least one camera (120) in the vicinity of the door (fig. 6);
a  low profile unit (100) installed in the vicinity of the electro-mechanical device, (fig. 6, paragraph 052);
the low profile unit comprising:
a housing (100, Fig. 2A);
at least one processor programmed and operable (paragraph 090) to:
acquiring a sequence of images from the at least one camera , storing sequence of images in  a memory (detecting of a walking pattern inherently include storing the captured images, paragraph 028), compute a body motion of a subject , compute a body motion of a subject within the scene based on the sequence of images and activating the electro-mechanical device to open the door based on the determined user’s intent (paragraph 061,078);
Tulsidas is not explicit in teaching determining a level of intent the subject presents to the device based on a body motion of the subject and a level of confidence the subject is a match with  an authorized individual based on individual based on evaluating biometric information of the subject and the authorized individual. Venetianer in an analogous art teaches determining a level of intent the subject presents to the device based on a body motion of the subject (paragraph 041) and teaches and teaches activating the electro-mechanical device based on the level of intent and the biometric of an authorized person (paragraph 012,034,038-039). Venetianer teaches the processing of the processing of data to develop the statistical model for detecting the user’s intention (paragraph 014) represents truth marked , annotated and anonymized data for subsequent training (paragraph 014,015,020).Venetianer is also silent on teaching determining a level of confidence the subject is a match with  an authorized individual  based on evaluating biometric information of the subject and the authorized individual. Cumbers in an analogous art teaches the at least one processor is operable to compute a level of authenticity (score) of the subject, and prohibit activating the device based on the computed level of authenticity (paragraph 022).
  
It would have been obvious to one of ordinary skill in the art to modify the system of Tulsidas as disclosed by Venetianer in view of Cumbers at the time of the invention  because such modification represents an improvement over the system of Tulsidas by providing  a more reliable and effective secure means for verifying a person’s identity and detecting the person’s intention. 
Regarding claim 5, Tulsidas in view of Venetianer is silent on teaching the at least one processor is operable to compute a level of authenticity of the subject, and prohibit activating the device based on the computed level of authenticity. Cumbers in an analogous art teaches the at least one processor is operable to compute a level of authenticity (score) of the subject, and prohibit activating the device based on the computed level of authenticity (paragraph 022).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tulsidas in view of Venetianer as disclosed by Cumbers because such modification represents an improvement in the security of the biometric system and provide for a more adaptable biometric system. 

Regarding claim 9, Tulsidas teaches the camera (120) is located in the housing of the unit (fig. 6). 
Regarding claim 10, Tulsidas teaches a communication interface adapted to communicate information with a server system (paragraph 033).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulsidas US Patent Application Publication 20210355739 in view of Venetianer et al. US Patent Application Publication 20210358250 in view of  Cumbers US Patent Application Publication 20020132663 and further in view of Amores Llopis US Patent Application Publication 20180052520. 
Regarding claim 2-3, Tulsidas in view of Venetianer in view of Cumbers is silent on teaching the at least one processor is operable to extract orientation motion of a head, arm, or torso of the subject, and said level of intent being further based on said orientation motion of a head, arm, or torso. Amores Llopis et al. in an analogous art teaches a processor operable to extract orientation motion of a head, arm, or torso of the subject, and said level of intent being further based on said orientation motion of a head, arm, or torso by detecting a gesture that indicates the user’s intention (paragraph 048). Amores Llopis et al. teaches an intention classifier trained prior to installation (paragraph 059).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tulsidas in view of Venetianer in view of Cumbers as disclosed by Amores Llopis because such modification represents an improvement over the system of Tulsidas in view of Venetianer in view of Cumbers  by providing a more accurate and reliable means for detecting the user’s intention. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulsidas US Patent Application Publication 20210355739 in view of Venetianer et al. US Patent Application Publication 20210358250 and further in view of  Cumbers US Patent Application Publication 20020132663.
Regarding claim 5, Tulsidas in view of Venetianer is silent on teaching the at least one processor is operable to compute a level of authenticity of the subject, and prohibit activating the device based on the computed level of authenticity. Cumbers in an analogous art teaches the at least one processor is operable to compute a level of authenticity (score) of the subject, and prohibit activating the device based on the computed level of authenticity (paragraph 022).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tulsidas in view of Venetianer as disclosed by Cumbers because such modification represents an improvement in the security of the biometric system and provide for a more adaptable biometric system. 
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulsidas US Patent Application Publication 20210355739 in view of Venetianer et al. US Patent Application Publication  20210358250 in view of  Cumbers US Patent Application Publication 20020132663 and further in view of  Rowe et al. US Patent Application Publication 20020009213.
Regarding claims 5-7, Tulsidas in view of Venetianer is silent on teaching the at least one processor is operable to compute a level of authenticity of the subject, and prohibit activating the device based on the computed level of authenticity. Rowe in an analogous art teaches at least one processor is operable to compute a level of authenticity of the subject, and prohibit activating the device based on the computed level of authenticity and also teaches compute the level of authenticity based on emitting multiple wavelengths of light towards the face of the subject, and detecting reflectance/absorption of the multiple wavelengths (paragraph 2, 17, 81-82). Row teaches the camera generates sequences of depth images (paragraph 038).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tulsidas in view of Venetianer as disclosed by Rowe et al. because such modification represents an improvement in the security of the biometric system and provide for a more adaptable biometric system. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulsidas US Patent Application Publication 20210355739 in view of Venetianer et al. US Patent Application Publication 20210358250 in view of Cumbers US Patent Application Publication 20020132663 and further in view of  Stimek et al. US Patent Application Publication 20210099635.
Regarding claim 8, Tulsidas in view of Venetianer is silent on teaching the one or more illumination sources are operable to provide visible and non-visible light. Stimek et al in an analogous art teaches an infrared illumination sensor that include a visible or non visible light source (paragraph 023).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tulsidas in view of Venetianer as disclosed by Stimek because such modification represents an improvement over the system of Tulsidas in view of Venetianer by providing a more adaptable infrared source for transmitting infrared light at various frequencies and wavelengths. 

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venetianer et al. US Patent Application Publication 20210358250 and further in view of  Cumbers US Patent Application Publication 20020132663.
Regarding claim 12-13, Venetianer is silent on teaching the at least one processor is operable to compute a level of authenticity of the subject, and prohibit activating the device based on the computed level of authenticity. Cumbers in an analogous art teaches the at least one processor is operable to compute a level of authenticity (score) of the subject, and prohibit activating the device based on the computed level of authenticity (paragraph 022).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system Venetianer as disclosed by Cumbers because such modification represents an improvement in the security of the biometric system and provide for a more adaptable biometric system. 
Regarding claim 14, Venettianer et al.  teaches the step of computing body features using a trained neural network for determining body features (paragraph 09,020,026) .

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venetianer et al. US Patent Application Publication 20210358250 and further in view of Amores Llopis US Patent Application Publication 20180052520. 
Regarding claim 15-16, Venettianer et al.  teaches the step of computing body features using a trained neural network for determining body features (paragraph 09,020,026) but is silent on teaching the at least one processor is operable to extract orientation motion of a head, arm, or torso of the subject, and said level of intent being further based on said orientation motion of a head, arm, or torso. Amores Llopis et al. in an analogous art teaches a processor operable to extract orientation motion of a head, arm, or torso of the subject, and said level of intent being further based on said orientation motion of a head, arm, or torso by detecting a gesture that indicates the user’s intention (paragraph 048). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Venetianer as disclosed by Amores Llopis because such modification represents an improvement over the system of  Venetianer by providing a more accurate and reliable means for detecting the user’s intention. 
Regarding claim 17, Venettianer et al.  teaches the step of determining a level of confidence is performed using a trained neural network for extracting a face vector for the subject, and the level of confidence is based on said body features and the face vector (paragraph 09,020,026,038,061).



Claim(s) 12-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulsidas US Patent Application Publication 20210355739 in view of Venetianer et al. US Patent Application Publication 20210358250 and further in view of  Rowe et al. US Patent Application Publication 20020009213.
Regarding claims 12-13 and 18, Tulsidas in view of Venetianer is silent on teaching the at least one processor is operable to compute a level of authenticity of the subject, and prohibit activating the device based on the computed level of authenticity. Rowe in an analogous art teaches at least one processor is operable to compute a level of authenticity of the subject, and prohibit activating the device based on the computed level of authenticity and also teaches compute the level of authenticity based on emitting multiple wavelengths of light towards the face of the subject, and detecting reflectance/absorption of the multiple wavelengths (paragraph 2, 17, 81-82). Row teaches the camera generates sequences of depth images (paragraph 038).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tulsidas in view of Venetianer as disclosed by Rowe et al. because such modification represents an improvement in the security of the biometric system and provide for a more adaptable biometric system. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venetianer et al. US Patent Application Publication 20210358250 and further in view of  Cumbers US Patent Application Publication 20020132663.

Regarding claim 19, Venettianer et al.  teaches a non-transitory program storage device, readable by a processor and comprising instructions stored thereon to cause one or more processors to:

acquire a sequence of images of a scene in a vicinity of an access control device (paragraph 012,027,035,039);

store the sequence of images in a memory (paragraph 040);

compute a body motion of a subject within the scene based on the sequence of images and determine a level of intent the subject presents to the access control device based on the body motion of the subject (paragraph 012,028). Venettianer et al.  teaches determining a level of intent presented by the subject based on the body motion of the subject (paragraph 012,028); and permitting access based on the level of intent and the user biometric information (paragraph 039,041) but is silent on teaching determine a level of confidence the subject is a match with an authorized individual based on evaluating biometric information of the subject and the authorized individual. Cumbers in an analogous art teaches the at least one processor is operable to compute a level of authenticity (score) of the subject, and prohibit activating the device based on the computed level of authenticity (paragraph 022).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of  Venetianer as disclosed by Cumbers because such modification represents an improvement in the security of the biometric system and provide for a more adaptable biometric system. 



Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/            Primary Examiner, Art Unit 2683